                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

              Plaintiff,
                                                   Case No. 06-cr-273-pp
      v.

ANDREW R. SPENGLER,

            Defendant.
______________________________________________________________________________

 ORDER DENYING DEFENDANT’S REQUEST FOR THE COURT TO COMPEL
  THE BUREAU OF PRISONS TO ISSUE MANDATORY “FIRST STEP ACT”
                   GOOD-TIME CREDITS (DKT. NO. 294)
______________________________________________________________________________

      On August 26, 2019, the defendant filed a motion, asking the court to

compel the Bureau of Prisons to issue him “good-time” credits authorized by

the First Step Act of 2018. Dkt. No. 294. The court asked the government to

respond, dkt. no. 295; it did so promptly, correctly noting that it is the Attorney

General, not the court, who has the authority to determine sentence credit, and

that the Attorney General has delegated that authority to the Director of the

Bureau of Prisons, dkt. no. 296 (citing 29 C.F.R. §0.96). On September 12,

2019, the court received the defendant’s response. Dkt. No. 298. The defendant

responded that that he wasn’t asking the court to give him sentencing credit;

he was asking the court to issue an order requiring the Bureau of Prisons to

give him sentencing credit, because he believed the BOP was not doing what

the First Step Act required it to do. Id. at 5. He cited 28 U.S.C. §1361 in

asserting that this court had the authority to do what he asked. Id. He also


                                         1

           Case 2:06-cr-00273-PP Filed 04/21/20 Page 1 of 4 Document 301
argued that he was not required to exhaust his administrative remedies,

because to do so would be pointless. Id. at 6-8.

      This court then dropped the ball. It did not act promptly on the

defendant’s request. Consequently, it now appears that the defendant’s request

is moot. The Bureau of Prisons’ inmate locator web site indicates that the

defendant is at a residential reentry center. https://www.bop.gov (last visited

April 20, 2020).

      Even if the defendant was not now in the process of transitioning into the

community, however, the court would have denied his motion. Whether the

defendant was right or wrong in his opinion that it would have been futile for

him to make his request to the Bureau of Prisons, that is what the law required

him to do. See, e.g., United States v. Earls, 755 F. App’x 581, 582 (7th Cir.

2019) (quoting Romandine v. United States, 206 F.3d 731, 736 (7th Cir. 2000)

(“[r]equests for sentence credit, or for recalculation of time yet to serve . . .

must be presented to the Attorney General (or [his] delegate, the Bureau of

Prisons), and adverse decisions may be reviewed by an action under 28 U.S.C.

§ 2241.”). The First Step Act did not change that.

      As for the defendant’s argument that this court has the authority to

compel the Bureau of Prisons to calculate and give him sentence credit—

whether for good time under the First Step Act or for any other reason—28

U.S.C. §1361 is the Mandamus Act. The appropriate procedure for filing a

mandamus action is to file a petition for mandamus, which the defendant did




                                           2

         Case 2:06-cr-00273-PP Filed 04/21/20 Page 2 of 4 Document 301
not so (nor did he pay the $400 filing fee for such a petition). Nor did the

defendant show that he was entitled to mandamus relief.

      The Supreme Court has emphasized that “[t]he common-law writ of
      mandamus, as codified in 28 U.S.C. § 1361, is intended to provide
      a remedy for a plaintiff only if he has exhausted all other avenues of
      relief and only if the defendant owes him a clear nondiscretionary
      duty.” Heckler v. Ringer, 466 U.S. 602, 616 . . . (1984). If a plaintiff’s
      allegations survive Ringer’s jurisdictional threshold, three elements
      must be met in order for the court to issue a writ: “1) a clear right in
      the plaintiff to the relief sought; (2) a plainly defined and peremptory
      duty on the part of the defendant to do the act in question; (3) no
      other adequate remedy available.” Burnett v. Bowen, 830 F.2d 731,
      739 (7th Cir. 1987).

Center for Dermatology and Skin Cancer, Ltd. v. Burwell, 770 F.3d 586, 590

(7th Cir. 2014).

      As the court has noted, the defendant has provided no proof that he

exhausted his administrative remedies. He attached documentation which he

says shows that the BOP took longer than he believes it should have in

addressing previous requests. Dkt. No. 298-1 at 6-36. But he provided no

evidence that he had asked the BOP to calculate and give him his good-time

credit. He also attached three short orders—two from courts in Texas, one from

a court in Oregon—in which courts ordered the Bureau of Prisons to calculate

a defendant’s good-time credit. Id. at 1-5. The court has no idea whether the

defendants in these cases approached the BOP first, whether the BOP acted

promptly on their requests or whether there were other circumstances that

prompted these orders.

      The defendant did not exhaust his administrative remedies under the

law. He did not follow the appropriate procedure for requesting mandamus. He


                                          3

        Case 2:06-cr-00273-PP Filed 04/21/20 Page 3 of 4 Document 301
did not demonstrate that the BOP was not addressing his request. And it

appears that the BOP now has done so.

      The court DENIES the defendant’s request to compel the Bureau of

Prisons to issue mandatory First Step Act good-time credits. Dkt. No. 294.

      Dated in Milwaukee, Wisconsin this 21st day of April, 2020.

                                    BY THE COURT:


                                    _________________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                       4

        Case 2:06-cr-00273-PP Filed 04/21/20 Page 4 of 4 Document 301
